                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NB:JAM                                            271 Cadman Plaza East
F.# 2016R02202                                    Brooklyn, New York 11201


                                                  June 14, 2019

By ECF and Hand Delivery

The Honorable Roslynn R. Mauskopf
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. George Gonzalez
                     Docket No. 17-CR-51 (RRM)

Dear Judge Mauskopf:

               The government respectfully submits this letter in advance of sentencing in the
above-captioned case, which is scheduled for June 21, 2019. On March 16, 2019, the
defendant pled guilty to Counts Two and Three of the above-captioned indictment, charging
violations of 18 U.S.C. § 373(a), Soliciting a Crime of Violence, and 18 U.S.C. § 922(g)(8),
Possession of a Firearm by a Person Subject to a Protective Order, respectively. The
government estimates that the defendant’s advisory sentencing range per the United States
Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) to be 24-30 months. The defendant
stipulated to this Guidelines range in a written plea agreement with the government. This is
also the same range calculated by the Department of Probation in the Pre-Sentence
Investigation Report (“PSR”). See PSR at ¶¶ 14-35. In his June 7, 2019 submission,
(“Defendant’s Submission”), the defendant recommends that the Court impose a sentence of
30 months.

               For the reasons set forth in the PSR and herein, the government recommends an
above-Guidelines aggregate sentence of 120 months imprisonment. The Guidelines range is
grossly insufficient to address (1) the seriousness of the defendant’s conduct, (2) the
defendant’s flagrant disregard for the law and abuse of his position as a law enforcement
officer, and (3) the need for specific and general deterrence. See 18 U.S.C. § 3553(a)(1),
(a)(2)(A)-(C). Accordingly, the government recommends an upward variance, and asks that
the Court impose the maximum possible sentence on Count Two – 30 months – and impose a
90 month sentence on Count Three, with both sentences running consecutively.

                As described below, the defendant, while working as a federal correctional
officer, solicited an inmate under his supervision to facilitate the assault, torture and mutilation
of his estranged wife – with whom the defendant was involved in Family Court litigation at
the time – and her romantic partner. At the time of his arrest, the defendant was found in
possession of two firearms and ammunition in violation of a Family Court order of protection.

               The defendant’s calculated and deceptive attempts to carry out acts of such
extreme violence are simply not quantified by the Guidelines and require a far more severe
incarceratory sentence.

                                      Factual Background 1

               The PSR accurately summarizes the offense conduct. See PSR at ¶¶ 3-9.

   I.       The Defendant’s Relationship History

              As background, in or about 2015, the defendant and his wife (“Individual 1”)
were experiencing marital problems. Individual 1 has provided the government with text
message communications between her and the defendant, which reflect their highly volatile
relationship.

               In or about January 2016, Individual 1 left New York and moved in with a
romantic partner in Florida (“Individual 2”). The defendant travelled from New York to
Florida, and on or about January 18, 2016, he confronted Individual 1 and Individual 2 at their
West Palm Beach residence. The defendant unsuccessfully tried to persuade Individual 1 to
return with him to New York and threatened to kill Individual 2 during the dispute. A 911 call
was placed and the police responded, but no arrests were made and the defendant left the
location. The government has interviewed both Individual 1 and Individual 2 about this
incident, as well as one of the responding police officers. 2

              Later, in or about October 2016, the defendant and Individual 1 were involved
in a domestic incident at their home in Staten Island, New York. The police responded, a




        1
                This proffer of facts – most of which are summarized in the PSR – is not a
complete statement of all facts and evidence of which the government is aware. Where the
contents of recordings, text messages or documents are summarized herein, they are done so
in pertinent part and in sum and substance, unless otherwise indicated.
        2
               Notably, during the January 4, 2017 meeting with an undercover member of
law enforcement, the defendant made reference to this trip to Florida, stating that he
threatened a male individual, presumably referring to Individual 2.

                                                 2
Domestic Incident Report was completed, 3 and a temporary order of protection was issued by
the Richmond County Family Court on or about October 10, 2016 (“the Order”). The Order
prohibited, inter alia, the defendant from having any contact with Individual 1, including
contact through third parties. The Order further required the defendant to surrender any
firearms in his possession to the local police precinct. The Order was set to expire on or about
January 26, 2017, after both the defendant and Individual 1 returned to Family Court.

   II.       The Instant Offense Conduct
              The government has provided the defendant with the audio and video recordings
described below and can provide them to the Court if requested.

                A. Information Provided by the Confidential Source
               In or about November 2016, the defendant, while working as a federal
correctional officer at the Metropolitan Detention Center (“MDC”), approached an inmate
(“the CS”) under his supervision. The defendant approached the CS while the defendant was
on duty, telling the CS that other inmates had “vouched” for the CS and asked if the CS would
help the defendant find someone willing to do a “hit” for the defendant. In a subsequent
conversation, the defendant asked the CS to provide him with the name and phone number of
someone willing to “take the contract.” The CS promptly reported these communications to
law enforcement. In response, law enforcement provided the CS with a phone number to give
to the defendant – this phone number was assigned to a cellular telephone utilized by a member
of law enforcement acting in an undercover capacity (“UC1”). In or about December 2016,
the CS provided UC1’s telephone number to the defendant while the defendant was on duty at
the MDC. The CS represented that the UC was a member of a violent street gang who would
do the “job” the defendant requested.

                B. The December 20, 2016 Call

               On or about December 20, 2016, the defendant called UC1 at the number the
CS had provided. The defendant referenced his conversations with the CS, and that the CS
said that UC1 could do a “job” for the defendant. UC1 stated that he would do so, but that he
was in Florida, to which the defendant responded that the target was also located in Florida.
The defendant repeatedly asked UC1 how much money UC1 expected to be paid. UC1 stated
that he did not wish to speak in detail over the phone. UC1 informed the defendant that an
associate in New York (“UC2”) would meet with the defendant to establish the defendant’s
bona fides, after which UC1 would travel from Florida to New York to meet with the defendant
personally.




         3
             The Domestic Incident Report documented that Individual 1 reported the
defendant having firearms at the residence.

                                               3
              C. The December 23, 2016 Meeting

               On or about December 23, 2016, UC2 met with the defendant in the vicinity of
Sunset Park, Brooklyn. During the meeting, the defendant provided UC2 with photographs of
the intended targets – Individual 1 and Individual 2 – as well as their respective phone numbers,
address and a description of their Florida residence. The defendant stated that Individual 1
was currently in New York and that he wanted to “be sure” that Individual 1 and Individual 2
were present in Florida before the “job” was to take place.

               The defendant further stated that “it should look like a robbery.” Payment was
also discussed, with the defendant explaining that he would continue to “take care” of the CS
in prison, that UC1 could steal whatever property was in the home, including “motorcycles
and cars,” and that the defendant would pay for UC1 to fly from Florida to New York to meet
with the defendant.

               The defendant stated that he did not want UC1 to kill anyone, but rather “beat
them” and paralyze them so that they would “suffer…for the rest of their lives...that’s how I
do business.” The defendant stated that he wanted Individual 2 “dead” from the neck down,
“no teeth, no nothing,” and asked that UC1 “beat the shit out of [Individual 1]…I have no
compassion for anybody.” When UC2 expressed concern that people would likely die as the
result of such an assault, the defendant responded that there were “ways to do it,” such as
“taking a hammer to the spine,” and suggesting that UC1 “pop” Individual 1’s breast implants,
saying “I want her to remember this.” The defendant also opined that he wished he could “pull
[Individual 1’s] dick off…cut it off” and recommended that UC1 “smash his shit [Individual
1’s genitalia]” so that it would no longer function. The defendant further stated that if
Individual 1’s son was home at the time of the assault, to “fuck him up too,” and that “they
[Individual 1 and Individual 2] may have a small dog now…you can kill that motherfucker
too.”

               The defendant stated that he was “going through a divorce” and preferred UC1
do the “job” in February, after the defendant’s court date with Individual 1. The defendant
stated that he would “do it himself,” but had previously made a trip to Florida and confronted
Individual 1 and Individual 2, after which the police responded. The defendant claimed to
have “done a lot of shit” while serving in the military.

                At one point in the conversation, UC2 asked the defendant if he had “really
thought about this” and asked “is this really what you want?” The defendant smiled and
replied, “this is what I want.”

              The conversation ended with the defendant wishing UC2 a Merry Christmas.




                                               4
              D. Additional Phone Calls in December 2016

              In a follow-up call between the defendant and UC1 on or about December 27,
2016, the defendant confirmed that he would like UC1 to do the “job” in February, as the
defendant and Individual 1 had a pending Family Court date in late January. UC1 and the
defendant agreed to meet in New York the following week.

              On or about December 29, 2016, the defendant called UC1 and discussed
meeting in New York the following week. UC1 informed the defendant that he would need to
obtain firearms for the “job,” again advised that it was possible that someone would be killed
during the assault, and that payment and other details would be discussed in person. The
defendant also mentioned that he had other “jobs” for UC1, but that he wanted the “job” with
Individual 1 and Individual 2 to be done first.

              E. The January 4, 2017 Meeting

                 On or about January 4, 2017, the defendant met with both UC1 and UC2 outside
of the MDC while the defendant was on duty. During the meeting, the defendant agreed to
pay $400 for UC1 to procure firearms and for UC2 to travel to Florida. UC1 also stated that
he had surveilled the house where Individual 1 and Individual 2 lived, and the defendant
reiterated that the “job” should not to be done until after the court date with Individual 1. The
defendant also provided UC1 with the name and pedigree information of another individual in
Florida – a relative of Individual 1 – whose home UC1 could burglarize as partial payment for
the first “job.”

              F. The Defendant’s Arrest and Search of His Residence

              On January 5, 2017, the defendant was arrested at his home in Staten Island. A
search warrant yielded, inter alia, the cellular telephone the defendant had used to
communicate with UC1 and UC2, as well as two semi-automatic firearms – a Sig Sauer nine
millimeter pistol and a Smith and Wesson .40 caliber pistol. Ammunition for both weapons
was also recovered. The defendant was subject to the aforementioned Order and was
prohibited from possessing any firearms.
              G. The Defendant’s Post-Arrest Statement
              The defendant was advised of his Miranda rights and agreed to speak to law
enforcement officers. The statement was recorded. The defendant conceded much of the
above-described offense conduct, but indicated that several individuals – his colleagues and
inmates at MDC – had approached the defendant about “taking care of” Individual 1 when the
defendant’s marital problems became known at the facility. The defendant also claimed that
only Individual 2 was supposed to be targeted, and that he did not intend to pay or provide any
remuneration for the “job.”




                                               5
                       Sentencing Range and Guidelines Calculation

              Count Two, Solicitation of a Crime of Violence, carries a maximum possible
term of imprisonment of 30 months. See 18 U.S.C. §§ 373(a) and 2261(b). Count Three,
Possession of a Firearm and Ammunition by a Person Subject to a Protective Order, carries a
maximum possible term of imprisonment of 120 months imprisonment. See 18 U.S.C. §
924(a)(2). The sentences imposed on each count may run consecutively, resulting in a
maximum possible cumulative sentence of 150 months imprisonment.

             The government submits that the Guidelines calculation set forth below should
be applied, which results in a total offense level of 17. This level carries a range of
imprisonment of 24 - 30 months, assuming that the defendant falls within Criminal History
Category I.

              Count Two

              Base Offense Level (§§ 2A6.2(a), 2X1.1))                                    18

              Plus:    Aggravating Factors (§ 2A6.2(b)(1)(A), (D), and (E))               +4

              Adjustment for Solicitation (§ 2X1.1(b)(3)(A))                              -3

              Total:                                                                      19

              Count Three

              Base Offense Level (§2K2.1(a)(6))                                           14

              Total:                                                                      14

              Grouping Analysis (§ 3D1.4):                            Level         Units

              Solicitation                                             19             1

              Possession of a Firearm                                  14            .5

              Highest Offense Level:                                   19

              Adjustment for Multiple Units (§ 3D1.4(a))               +1

              Combined Adjusted Offense Level:                                            20

              Adjustment for Acceptance of Responsibility                                 -3

              Total Offense Level:                                                        17




                                             6
               The defendant stipulated to the aforementioned Guidelines calculation in a
written plea agreement with the government, and the PSR reaches the same Total Offense
Level in its calculation. See PSR at ¶¶ 14-35.

                      Factors Warranting an Above-Guidelines Sentence

               As noted in the PSR, several factors militate in favor of a substantial upward
departure. See PSR at ¶ 94. As the same factors also weigh in favor of the upward variance
advocated by the government herein, they are discussed concurrently below. See generally
Gall v. United States, 522 U.S. 38 (2007) (variance outside the Guidelines range should occur
after consideration of all relevant departure provisions); United States v. Chase, 560 F.3d 828
(8th Cir. 2009) (departure precedents do not bind district courts with respect to variance
decisions, but may be considered persuasive authority); United States v. McIntyre, 531 F.3d
481 (7th Cir. 2008) (post-Booker, district courts need not follow § 4A1.3 when imposing an
above-guidelines sentence, but must provide a statement of reasons consistent with section
3553(a)).

               First, the government and the PSR declined to apply a two-point enhancement
for abuse of a position of trust. See U.S.S.G. § 3B1.3. “Public trust” refers to a position
“characterized by professional or managerial discretion (i.e., substantial discretionary
judgment that is ordinarily given considerable deference).” Id at Application Note 1. The
Guidelines note that “[p]ersons holding such positions ordinarily are subject to significantly
less supervision than employees whose responsibilities are primarily non-discretionary in
nature.” Id. While the defendant’s supervisory position over MDC inmates may not have
“significantly facilitated the commission of the offense” in such a way as to trigger this
enhancement, his role as a correctional officer is a significant factor that the Court should
consider as grounds for an upward variance when conducting its analysis pursuant to18 U.S.C.
§ 3553(a). Id.

               More generally, the Guidelines only account for the solicitation to commit an
act of violence against a single victim – Individual 1 – and do not account for the fact that
Individual 2 was also a target, and that Individual 2’s son and dog would also be harmed if
they had been present. See PSR at ¶ 94. Additionally, the Guidelines do not factor in that
burglarizing another home – an entirely separate criminal act – was suggested by the defendant
as partial payment for the “job” targeting Individuals 1 and 2. Id.

               Nor do the Guidelines fully capture the seriousness of the offense, in that the
violence solicited by the defendant could have very easily resulted in the deaths of at least two
people. See PSR at ¶ 94. It is worth noting that, but for the defendant’s insistence that
Individual 1 and Individual 2 be left alive to “suffer” (thus negating the specific intent required
by the federal murder-for-hire statute, 18 U.S.C. § 1958), the defendant would have faced a
minimum base offense level of 33 and a Guidelines range of 135-168 months, which exceeds
the maximum possible consecutive sentence on the instant charges. See generally U.S.S.G. §




                                                7
2A1.5. Given the heinous violence the defendant sought to inflict, this distinction – which
greatly impacts the offense charged and his Guidelines – is trivial. 4

                Indeed, the defendant actually receives a benefit in his Guidelines calculation
due to the fact that the predicate offense he solicited was never consummated. See PSR at ¶
94. Of course, this was because the CS reported the defendant’s overtures to law enforcement,
and the individuals the defendant ultimately solicited were undercover agents. Thus, the fact
that his plan did not materialize is not to the defendant’s credit, and the three-point downward
adjustment is therefore baseless.

                                            Argument

               In this case, the government’s recommended above-Guidelines aggregate
sentence of 120 months imprisonment is warranted to address (1) the seriousness of the
defendant’s conduct, (2) the defendant’s disregard for the law and abuse of his position as a
law enforcement officer, and (3) the need for specific and general deterrence. See 18 U.S.C.
§ 3553(a)(1), (a)(2)(A)-(C).

       A.      The Seriousness of the Offense Mandates a Substantial Upward Variance

               It is difficult to overstate the severity of the defendant’s conduct in this case. He
solicited individuals that he thought were violent gang members to execute an armed home
invasion. He specifically requested that the occupants and intended victims be beaten, tortured
and disfigured in such grotesque ways so as to cause paralysis and other lifetime injuries. His
motive for doing so seems to be driven purely by a desire for revenge and retribution for
perceived slights during his relationship with Individual 1. As described in the Defendant’s
Submission, while the defendant’s relationship with Individual 1 appears to always have been
turbulent, the offense conduct represents a dramatic escalation of an already volatile situation.
See, e.g., United States v. Seay, 553 F.3d 732 (4th Cir. 2009) (affirming upward five-level
variance from 46 to 57 months to 96 months, based in part on the need to protect the public
from further crimes of the defendant, and referencing the district court’s finding that the
defendant “had become increasingly dangerous over the years, progressing from possessing a
knife to possessing a gun in connection with his stalking practices”). An upward variance is
justified on these grounds alone.

              Nor is this a situation where the defendant was ensnared by overzealous
members of law enforcement – the defendant initiated the offense conduct at every opportunity
and juncture, he took multiple affirmative steps over a significant period of time, and he

       4
              Also by way of comparison, had the defendant been charged with attempting
to commit a single B violent felony offense in New York (e.g., Assault in the First Degree,
Burglary in the First Degree, Robbery in the First Degree, etc.), the defendant would face a
minimum possible determinate sentence of 3.5 years and a maximum possible determinate
sentence of 15 years imprisonment.


                                                 8
attempted to time the offense after his Family Court matter had concluded. Even when he was
advised that the requested “job” could easily result in death, he persisted. To be sure, but for
the CS reporting the defendant’s solicitation and the quick response by law enforcement,
numerous lives could have very easily been lost.

                Making the defendant’s conduct even more brazen is the fact that he used his
position as a federal correctional officer to facilitate the offense. Entrusted to supervise
inmates and enforce the rules of a correctional facility, the defendant instead used his position
to network with individuals he knew had criminal proclivities, encouraging them to reoffend
by assisting in the defendant’s violent endeavor. The defendant’s willingness to conspire with
a federal inmate is beyond egregious and shows a complete disregard for the law that is simply
not contemplated by the Guidelines. Similarly, the defendant’s possession of firearms when
he was prohibited from doing so is even more disturbing given his military background and
position as a law enforcement officer at the time of the offense.

               To impose a Guidelines sentence and simply dismiss this offense conduct as
aberrational or as the result of the defendant’s psychological issues would ignore its severity,
cunning and violence, as well as undermine respect for the law.

       B.     The Defendant’s Background Provides Mitigation, But Does Not Support a
              Guidelines Sentence

              The defendant’s military record, medical history and otherwise law-abiding life
should certainly be considered, but they must also be balanced with the nature and gravity of
the instant offense. See PSR at ¶¶ 42-74. While the defendant’s service record is
commendable, the Defendant’s Submission, while noting the various awards received during
the defendant’s career, offers no explanation for why he was discharged “honorably” albeit
with “unsatisfactory performance.” The PSR is also silent on this issue, noting that “the
specific commendations/awards reported by the defendant have not been independently
verified.” See PSR at ¶¶ 66-7, 93. See also U.S.S.G. § 5H1.11 (noting that “[m]ilitary, civic,
charitable, or public service…and similar prior good works are not ordinarily relevant in
determining whether a sentence should be outside the applicable guideline range”); United
States v. Gaines, 295 F.3d 293 (2d Cir. 2002) (“[o]nly if a defendant’s conduct was so
extraordinary that it falls outside of the heartland of cases covered by the guidelines would a
downward departure be warranted”); United States v. Peters, 978 F.2d 166 (5th Cir. 1992)
(defendant’s military service and receipt of two purple hearts and distinguished flying cross
did not compel downward departure from Guidelines in sentencing him on conviction of
conspiring to illegally export helicopters that could be used for military purposes).

              With respect to his physical and mental condition, the government does not
doubt the existence or severity of the defendant’s ailments. However, it should be clear that
he did not serve in a combat situation during his military tenure, and thus his condition should
not be mistaken for or conflated with the myriad of physical, psychological and emotional
challenges commonly faced by servicemen returning from warzones. Instead, the Defendant’s
Submission cites the defendant’s “volunteer efforts on 9/11” as the source of his “[post-


                                               9
traumatic stress disorder] and insomnia.” While the government has no independent basis to
doubt this assertion, it is peculiar that, despite the exhaustive nature of the Defendant’s
Submission and accompanying attachments, only four uncorroborated sentences are devoted
to this topic. 5 See Defendant’s Submission at Page 16.

             These omissions regarding the defendant’s “unsatisfactory” departure from the
military and the purported source of his PTSD are not inconsequential and should be
considered. Nevertheless, while the defendant’s background provides compelling mitigation,
they do not warrant a Guidelines sentence in this context. The factors in favor of a substantial
upward variance are far more significant.

       C.      The Need for Both Specific and General Deterrence is High

               A substantial sentence is necessary to deter not only the defendant, but similarly-
situated individuals from engaging in such behavior. Because the instant offense involved
“rational, cool, and calculated” decision making, rather than “sudden crimes of passion or
opportunity, [it is a] prime candidate for general deterrence.” United States v. Martin, 455 F.3d
1227, 1240 (11th Cir. 2006) (internal quotation omitted). The defendant engaged in deliberate,
premeditated conduct, making the instant offense ideal for both general and specific
deterrence.

                Additionally, a heavy sentence is necessary to deter others who would abuse
their official position for their own personal ends. The defendant’s sentence must clearly
communicate that such abuses will not be tolerated.

               Furthermore, to sentence the defendant within the Guidelines would actually
embolden those who wish to solicit violence and inflict catastrophic harm on others. As stated
previously, the defendant’s wish that his prospective victims survive the attack to “suffer”
takes the instant conduct outside the ambit of the federal murder-for-hire statute and its
substantially greater sentencing parameters. Thus, absent a considerable upward variance in
this case, the defendant’s conduct would provide a blueprint to those who would solicit
violence: simply affirmatively deny the specific intent to kill and the potential consequences
may be far less onerous. Accordingly, a Guidelines sentence would encourage, rather than

       5
               The entirety of the explanation in the Defendant’s Submission is as follows:
“[h]is PTSD and insomnia stem from his volunteer efforts on 9/11. Mr. Gonzalez was in
lower Manhattan that day and witnessed the tragedy unfold. While most people were running
away from the towers, he ran towards them. He stayed on site for four days sifting through
the rubble, rescuing survivors, and digging out bodies. While he believes it was his duty to
act in that moment, he remains haunted by the macabre images of gore and pain he
confronted.” Defendant’s Submission at Page 16. While the therapy records provided by the
defendant do reference “9/11 trauma” as the cause of the defendant’s PTSD, such notations
are in a conclusory fashion and without any explanation. See generally, Defendant’s
Submission, Exhibit H (Redacted Counseling Records).


                                               10
deter, similar behavior in the future. The Court must therefore apply an upward variance to
ensure a sufficient deterrent message is sent.

       D.     The Proposed Upward Variance Would Not Be an Abuse of Discretion

                A 120-month sentence would not be an abuse of the Court’s discretion at
sentencing. The substantive reasonableness of any sentence – whether within or outside the
Guidelines – is reviewable under an abuse-of-discretion standard. See Gall v. United States,
522 U.S. at 59 (2007) (noting that “if the sentence is within the Guidelines range, the appellate
court may, but is not required to, apply a presumption of reasonableness…. but if the sentence
is outside the Guidelines range, the court may not apply a presumption of unreasonableness”).
Indeed, the Court has tremendous latitude in fashioning a just sentence, and deference is given
to any “decision that the § 3553(a) factors, on a whole, justify the extent of the variance.” Id
(“[t]he fact that the appellate court might reasonably have concluded that a different sentence
was appropriate is insufficient to justify reversal of the district court”).

                Here, given the case-specific factors outlined above, the recommended 120-
month sentence is well within the Court’s broad discretion. See, e.g., United States v.
Erpenbeck, 532 F.3d 423 (6th Cir. 2002), certiorari denied 555 U.S. 997 (sentence of two
concurrent terms of 300 and 60 months for bank fraud and obstruction of justice convictions,
which represented an upward variance of 65 months from the Guidelines range, was not
substantively unreasonable; district judge explained that an above Guidelines sentence was
proper in light of the fact that the suffering and harm was not otherwise accounted for in
defendant’s sentencing); United States v. Mills, 917 F.3d 324 (4th Cir. 2019) (district court’s
application of statutory sentencing factors supported its conclusion that variance to 70-month
sentence – almost double the estimated Guidelines – for being felon in possession of firearm
was necessary to satisfy basic aims of sentencing. Court considered the defendant’s criminal
history and particularly dangerous nature of circumstances involved in the charged offense);
United States v. Martinez-Armestica, 846 F.3d 436 (1st Cir 2017), certiorari denied 138 S.Ct.
64 (upward variance of 25 months not substantively unreasonable where district court
considered statutory sentencing factors to distinguish defendant from ordinary brandisher of
firearm); United States v. Lente, 759 F.3d 1149 (10th Cir 2014) (district court’s decision to
vary upward from defendant’s 46-57 month advisory Guidelines range and impose a 192-
month sentence for involuntary manslaughter and assault resulting in serious bodily injury was
substantively reasonable given the extreme recklessness of the act and resulting death).
Considering the totality of the circumstances delineated in 18 U.SC. § 3553(a), the proposed
upward variance is well within the range of “permissible decisions.” United States v. Ingram,
721 F.3d 35, 43 (2d Cir. 2013) (when reviewing sentence for substantive reasonableness, Court
of Appeals will not substitute its own judgment for district court on the question of what is
sufficient to meet statutory sentencing considerations in any particular case, but will instead
set aside district court's substantive determination only in exceptional cases in which district
court’s decision cannot be located within the range of permissible decisions).




                                               11
                                         Conclusion

              For the reasons set forth in the PSR and herein, the government recommends an
upward variance and an above-Guidelines aggregate sentence of 120 months imprisonment.
The Guidelines simply do not quantify or capture the gravity, scope and shocking nature of the
offense conduct. Accordingly, the government recommends the Court impose the maximum
possible sentence on Count Two – 30 months – and impose a 90 month sentence on Count
Three, with both sentences running consecutively. This sentence is sufficient, but not greater
than necessary to achieve the goals of sentencing, see 18 U.SC. § 3553(a)(2).



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Artie McConnell
                                                  Assistant U.S. Attorneys
                                                  631-715-7825


cc:    Edward V Sappone, Esq. (by ECF)
       Jennifer G. Fisher, United States Probation Officer (by E-mail)




                                             12
